         Case 19-33395 Document 346 Filed in TXSB on 08/02/19 Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                     §
In re:                                               §        Chapter 11
                                                     §
LEGACY RESERVES INC. 1                               §        Case No. 19-33395 (MI)
                                                     §
         Debtors.                                    §        (Jointly Administered)
                                                     §
                                                     §        Disclosure Statement Hearing Date: Sep. 10, 2019 10:00 a.m. CT
                                                     §        Objection Deadline: Sep. 3, 2019

            AMENDED NOTICE OF (I) DISCLOSURE STATEMENT HEARING
                 AND (II) DEADLINE FOR FILING OBJECTIONS TO
              APPROVAL OF THE DISCLOSURE STATEMENT MOTION
                          (Related Dkt. Nos. 342, 343, 344, 345)

        PLEASE TAKE NOTICE that, on August 2 , 2019, Legacy Reserves Inc. (“Legacy”) and
its affiliated debtors and debtors in possession in the above-captioned chapter 11 cases
(collectively, the “Debtors”) filed the Joint Chapter 11 Plan of Reorganization for Legacy
Reserves Inc. and Its Debtor Affiliates [ECF No. 342] (as may be amended, supplemented, or
modified from time to time, the “Plan”) and the Disclosure Statement for the Joint Chapter 11
Plan of Reorganization for Legacy Reserves Inc. and Its Debtor Affiliates [ECF No. 343] (as may
be modified, amended, or supplemented from time to time, the “Disclosure Statement”).

        PLEASE TAKE FURTHER NOTICE that, on August 2, 2019, the Debtors filed the
Debtors’ Motion for Entry of an Order (I) Approving the Adequacy of the Disclosure Statement,
(II) Approving the Solicitation and Voting Procedures With Respect to Confirmation of the
Proposed Joint Chapter 11 Plan of Reorganization For Legacy Reserves Inc. and its Debtor
Affiliates, (III) Approving the Forms of Ballots and Notices in Connection Therewith,
(IV) Approving the Rights Offering Materials, (V) Scheduling Certain Dates with Respect Thereto,
and (VI) Granting Related Relief [ECF No. 344] (the “Disclosure Statement Motion”).

        PLEASE TAKE FURTHER NOTICE that a hearing at which the Court will consider
approval of the Disclosure Statement and the other relief requested in the Disclosure Statement
Motion will commence on September 10, 2019 at 10:00 a.m. prevailing Central Time (the
“Disclosure Statement Hearing”) before the Honorable Marvin Isgur, United States Bankruptcy
Judge, in Courtroom 404, Fourth Floor, United States Bankruptcy Court for the Southern District

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Legacy Reserves Inc. (9553); Legacy Reserves GP, LLC (1065); Legacy Reserves LP
(1069); Legacy Reserves Finance Corporation (1181); Legacy Reserves Services LLC (2710); Legacy Reserves
Operating LP (7259); Legacy Reserves Energy Services LLC (1233); Legacy Reserves Operating GP LLC (7209);
Dew Gathering LLC (4482); Pinnacle Gas Treating LLC (3711); Legacy Reserves Marketing LLC (7593). The
location of the Debtors’ service address is: 303 W. Wall St, Suite 1800, Midland, TX 79701.
        Case 19-33395 Document 346 Filed in TXSB on 08/02/19 Page 2 of 3



of Texas, 515 Rusk Avenue, Houston, Texas 77002. The Disclosure Statement Hearing may be
continued from time to time by announcing such continuance in open court or otherwise, without
further notice to parties in interest.

       PLEASE TAKE FURTHER NOTICE that any objection or response of a party regarding
the approval of the Disclosure Statement must be filed with the Court on or before September 3,
2018 (the “Objection Deadline”).

        PLEASE TAKE FURTHER NOTICE that if you would like to obtain a copy of the Plan,
Disclosure Statement, Disclosure Statement Motion, or related documents, you should contact
Kurtzman Carson Consultants LLC, the Debtors’ Voting and Solicitation Agent, by: (a) calling
(866) 967-0495 within the United States or Canada, or +1 (310) 751-2695 if outside of the United
States or Canada; (b) emailing legacyreservesinfo@kccllc.com; (c) writing to Legacy Reserves
Ballot Processing Center, c/o KCC, 222 N. Pacific Coast Highway, Suite 300, El Segundo, CA
90245; or (d) visiting the Debtors’ restructuring website at https://www.kccllc.net/legacyreserves.
You may also obtain copies of any pleadings filed in these chapter 11 cases for a fee via PACER
at: http://www.txs.uscourts.gov. Please be advised that the Voting and Solicitation Agent is
authorized to answer any questions about, and provide additional copies of, solicitation materials,
but may not advise you as to whether you should vote to accept or reject the Plan.

        PLEASE TAKE FURTHER NOTICE that if any party fails to respond on or before the
Objection Deadline, the Court may approve the Disclosure Statement as adequate without further
notice or hearing.

                [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                2
       Case 19-33395 Document 346 Filed in TXSB on 08/02/19 Page 3 of 3



Dated: August 2, 2019
Houston, Texas                         /s/ Duston McFaul
                                       SIDLEY AUSTIN LLP
                                       Duston McFaul (24003309)
                                       Charles M. Persons (24060413)
                                       Michael Fishel (24082998)
                                       Maegan Quejada (24105999)
                                       1000 Louisiana Street, Suite 5900
                                       Houston, Texas 77002
                                       Telephone: (713) 495-4500
                                       Facsimile: (713) 495-7799

                                       - and -

                                       James F. Conlan
                                       Bojan Guzina
                                       Andrew F. O’Neill
                                       One South Dearborn Street
                                       Chicago, Illinois 60603
                                       Telephone: (312) 853-7000
                                       Facsimile: (312) 853-7036

                                       Attorneys for the Debtors
                                       and Debtors in Possession




                                      3
